                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )      No. 3:10-CR-109
                                                  )
 CHARLES LYNN CARPENTER                           )


                                         ORDER

        In January 2012, the Honorable Thomas W. Phillips sentenced the defendant to a

 235-month term of imprisonment for manufacturing methamphetamine. The defendant is

 presently housed at FCI Forrest City Low with a scheduled release date of May 13, 2027.

 See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Dec. 17, 2020).

        Now before the Court is the defendant’s pro se motion for compassionate release

 under 18 U.S.C. § 3582(c)(1)(A)(i) which is opposed by the United States. [Docs. 67, 71].

 Section 3582(c)(1)(A)(i) allows district courts to consider prisoner motions for sentence

 reduction upon a finding of “extraordinary and compelling reasons.” However, such

 motions cannot be entertained by a district court until “after the defendant has fully

 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

 motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

        As argued by the United States, nothing in the current record indicates that the

 defendant has exhausted his administrative remedies as required by § 3582(c)(1)(A). The




Case 3:10-cr-00109-RLJ-CCS Document 76 Filed 12/23/20 Page 1 of 2 PageID #: 592
 defendant has not documented, nor does he even allege, compliance with that mandatory

 exhaustion requirement.

        Because the defendant has not documented his exhaustion of administrative

 remedies, and because the United States objects on that ground, the Court lacks authority

 to consider the present motion at this time. See United States v. Alam, 960 F.3d 83 (6th Cir.

 2020). The defendant’s motion [doc. 67] is accordingly DENIED AND DISMISSED

 WITHOUT PREJUDICE.

               IT IS SO ORDERED.

                                                          ENTER:



                                                                 s/ Leon Jordan
                                                           United States District Judge




                                              2

Case 3:10-cr-00109-RLJ-CCS Document 76 Filed 12/23/20 Page 2 of 2 PageID #: 593
